Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Claims 1-20 are pending and remain for further examination.

The old rejection maintained
Applicant’s arguments with respect to claims 1-20 filed on July 28, 2022 have been fully considered but they are not deemed to be persuasive for the claims 1-20. The rejection is respectfully maintained as set forth in the last Office Action mailed on April 28, 2022.

Claim Rejections - 35 USC § 102
The text of those sections of title AIA  35 U.S.C. 102 code not included in this action can be found in a prior Office Action.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bertsche et al (U.S. Patent Application Publication No. 2019/0149418 A1). 
Bertsche’s patent application meets all the limitations for claims 1-20 recited in the claimed invention.

As to claim 1, Bertsche et al teach a method, comprising: determining, by a node of a blockchain system (130), that a notification (blockchain transaction) is available for an application of a computing device, wherein the application is associated with a service platform and associated with the computing device (figure 1, pars. 0022-0023, figure 3, par. 0032, system updating an application status based on updated list of cluster members and creating a blockchain transaction is available for an application); updating a ledger of the blockchain system to indicate that the notification (blockchain transaction) for the application is available, wherein the ledger further indicates a plurality of notifications for a plurality of applications associated with a plurality of service platforms and associated with a plurality of computing devices (figure 1, par. 0020 & 0022, figure 4A, par. 0033, figure 4B, pars. 0034-0035, system updating a local ledger and creating/storing a blockchain transaction is available for an application; system also discloses a plurality of local ledgers and application instances).

As to claim 2, Bertsche et al teach that the computing device does not have permission to update the ledger (par. 0020).

As to claim 3, Bertsche et al teach that the receiving a first message from the computing device to determine whether one or more notifications for one or more applications of the computing device are available; and determining that the ledger indicates that the notification for the application is available; and transmitting a second message indicating that the notification is available to the computing device (figure 1, par. 0020 & 0022, figure 4B, pars. 0034-0035, system registering/storing the application cluster and instances of the application in the blockchain and creating/storing a blockchain transaction in the blockchain, the blockchain transaction is available for the application instances).

As to claim 4, Bertsche et al teaches that the service platform comprises the node of the blockchain system (see figure 1, cluster has a ledger of blockchain).

As to claim 5, Bertsche et al teaches that adding an entry to the ledger, wherein the entry comprises an indication that the notification for the application is available (page 3 pars. 0024-0025, system adding new cluster node to the ledger).

As to claim 6, Bertsche et al teaches that determining whether a threshold number of notifications are available; and adding the entry in response to determining that the threshold number of notifications are available, wherein the entry indicates that multiple notifications are available (figure 4A, page 4 par. 0033, system adding new entry).

As to claim 7, Bertsche et al teaches that the determining whether a period of time has elapsed; and adding the entry in response to determining that the period of time has elapsed (page 3 par. 0024).

As to claim 8, Bertsche et al teaches that the determining that the ledger indicates that the one or more additional notifications for one or more additional applications are available, wherein the second message further indicates that the one or more additional notifications are available (page 3 par. 0024 & 0027, page 4 par. 0035, after adding new application, providing update notification). 

As to claims 9-13, they are also rejected for the same reasons set forth to rejecting claims 1-8 above, since claims 9-13 do not teach or define any new limitations than above rejected claims 1-8. Additionally, Bertsche et al teaches that multiple messages transmissions among cluster members, application service, and blockchain system (see figures 3 & 4A-4B, page 4 pars. 0032-0034).

As to claims 14-15, they are also rejected for the same reasons set forth to rejecting claims 1-3 above, since claims 14-15 are merely an apparatus for the method of operations defined in the claims 1-3 and also claims 14-15 do not teach or define any new limitations than above rejected claims 1-3.

As to claim 16, Bertsche et al teaches that receiving, from the service platform by the node of the blockchain system, a message indicating that the notification is available, wherein the service platform is separate from the blockchain system (figure 1, page 2 par. 0022, figure 3, page 4 par. 0032, cluster is separate from the blockchain).

As to claims 17-19, they are also rejected for the same reasons set forth to rejecting claims 4-6 above, since claims 17-19 are merely an apparatus for the method of operations defined in the claims 4-6 and also claims 17-19 do not teach or define any new limitations than above rejected claims 4-6.

As to claim 20, Bertsche et al teaches that the entry further comprises one or more of: an identifier for the computing device; an identifier for a user of the computing device; and an identifier for the application (pages 2-3 pars. 0022-0024, system identifying cluster, application, and instance).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on July 28, 2022 have been fully considered but they are not deemed to be persuasive for the claims 1-20.

In the remarks, the applicant argues that:

Argument: Bertsche does not disclose “updating a ledger of the blockchain system to indicate that [a] notification for the application is available,” as recited by claim 1. Therefore, claim 1 and its dependent claims are patentable over Bertsche.
Response: Bertsche et al teach that updating a ledger of the blockchain system to indicate that the notification (blockchain transaction) for the application is available, wherein the ledger further indicates a plurality of notifications for a plurality of applications associated with a plurality of service platforms and associated with a plurality of computing devices (figure 1, par. 0020 & 0022, figure 4A, par. 0033, figure 4B, pars. 0034-0035, system updating a plurality of local ledgers (figure 1) and creating/storing a blockchain transaction is available for an application (figures 4A-4B); and system also discloses a plurality of local ledgers and application instances (figure 1)), which implies the claimed invention; therefore, the applicant’s arguments are moot and Bertsche teaches the claimed invention.

Argument: Applicant respectfully asserts that neither “receiving a first message from the computing device to determine whether one or more notifications for one or more applications of the computing device are available,” “determining that the ledger indicates that the notification for the application is available,” nor “transmitting a second message indicating that the notification is available to the computing device” are disclosed by Bertsche.
Response: Bertsche et al teach that the receiving a first message from the computing device to determine whether one or more notifications for one or more applications of the computing device are available; and determining that the ledger indicates that the notification for the application is available; and transmitting a second message indicating that the notification is available to the computing device (figure 1, par. 0020 & 0022, figure 4B, pars. 0034-0035, system registering/storing the application cluster and instances of the application in the blockchain (receiving a first message) and creating/storing a blockchain transaction in the blockchain, the blockchain transaction is available for the application instances (transmitting s second message), which implies the claimed invention; therefore, the applicant’s arguments are moot and Bertsche teaches the claimed invention.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Additional Reference
The examiner as of general interest cites the following reference.
a. 	Shtrauch et al, U.S. Patent No. 10,764,160 B1. 

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            October 28, 2022